Sweeney, J. P., and Kane, J.,
dissent and vote to reverse in the following memorandum by Sweeney, J. P. Sweeney, J. P. (dissenting). We are to reverse and grant summary judgment to defendant. In our view, an examination of the record, in its entirety, demonstrates that the corporations were a single economic entity. It is unnecessary, however, to determine whether there was a joint venture or a single entity since plaintiff, at the time of the accident, was employed by defendant and it had obtained workers’ compensation covering all employees of Pines Hotel. Consequently, defendant was insulated by section 11 of the Workers’ Compensation Law from plaintiff’s action (see O’Rourke v Long, 41 NY2d 219).